Lahtinen, J.P., Stein, McCarthy and Egan Jr., JJ.,
concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law, effective 20 days from the date of this decision, pending his full compliance with the subpoena duces tecum dated January 28, 2013, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent *1295shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).